Citation Nr: 1420597	
Decision Date: 05/07/14    Archive Date: 05/21/14

DOCKET NO.  09-02 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

1.  Entitlement to service connection for a right leg disability.

2.  Entitlement to service connection for a left leg disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to May 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In October 2012, the Board issued a decision denying service connection for disabilities of both legs.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  By an October 2013 Order, the Court, pursuant to a joint motion for remand (JMR), vacated the Board's October 2012 decision and remanded the case for action consistent with the terms of the JMR.

For the reasons stated below, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Here, the JMR essentially contends that VA did not satisfy the duty to assist in this case.

In pertinent part, the JMR contends that the Veteran is in receipt of benefits from the Social Security Administration (SSA), and that VA should obtain these records.  The October 2012 Board decision did note the Veteran was in receipt of SSA benefits.  Nevertheless, citing to Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010), it was determined that the appeal may be adjudicated without first obtaining these records as there was no indication the Veteran's SSA records would be germane to his current service connection claim.  However, the JMR stated it appeared the SSA records may involve the bilateral leg condition, and it was unclear whether these records might contain an etiological opinion.  Thus, it was agreed that the SSA records appeared relevant to the claim.

The Board notes that it is well settled that "[w]here a case is addressed by an appellate court, remanded, then returned to the appellate court, the 'law of the case' doctrine operates to preclude reconsideration of identical issues."  See Johnson v. Brown, 7 Vet. App. 25, 26 (1994).  Moreover, the Court has specifically held that this principle applies to Court decisions on cases remanded to the Board.  See Browder v. Brown, 5 Vet. App. 268 (1993).  In addition, the Court has held that a corollary principle is the "Mandate Rule": "a lower court is generally bound by the terms of the mandate and has no power or authority to deviate from that mandate."  Chisem v. Brown, 8 Vet. App. 374, 375 (1995) (For purposes of this analysis, this Court's position is analogous to that of a 'circuit court,' while the [Board] stands somewhat in the position of a district court.).  As the Court's October 2013 Order directed the Board to undertake action consistent with the JMR, the Board must remand this case in order to obtain the Veteran's SSA records.

The JMR also contended that the June 2009 VA examination was not adequate in this case as it did not appear that any X-rays were obtained or reviewed by a radiologist or by the VA examiner.  Therefore, it was contended VA did not fully comply in the duty to assist by ensuring that an examiner reviewed the X-rays to provide a more informed opinion within that examination report.  

The Board notes that the reference to the aforementioned examination being in June 2009 appears to be a typographical error, as the information referenced in the JMR comes from an April 2009 examination report.  In any event, the Court has held once VA undertakes an examination, even if not required to do so, an adequate one must be produced.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also 38 C.F.R. § 4.2 (stating that if the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes).  Consequently, a remand is also required in this case to accord the Veteran an examination and opinion that does adequately address the etiology of his current leg disabilities.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (When the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all medical care providers who have treated the Veteran for his legs since April 2009.  After securing any necessary release, obtain those records not on file.

2.  Associate with the file the reports of any X-rays as may have been accomplished as requested in the April 2009 VA examination report.  These were apparently to be done at the VA Medical Center in Fresno, California.  

3.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service bilateral leg symptomatology.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

4.  Obtain from the Social Security Administration the records pertinent to the Veteran's claim for Social Security disability benefits as well as the medical records relied upon concerning that claim.

5.  After obtaining any additional records to the extent possible, the Veteran should be afforded an examination to determine the nature and etiology of his current disabilities of the right and left legs.  The claims folder should be made available to the examiner for review before the examination.

For any leg disability found to be present following evaluation of the Veteran, the examiner should express an opinion as to whether it is at least as likely as not that it was incurred in or otherwise the result of the Veteran's active service, including any leg or knee complaints noted therein.  

A complete rationale for any opinion expressed should be provided.  If the examiner is unable to offer an opinion, the examiner should provide a rationale for that conclusion.

6.  After completing any additional development deemed necessary, readjudicate the issues on appeal in light of any additional evidence added to the records assembled for appellate review.  If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained since these claims were last adjudicated below, and provides an opportunity to respond.  

The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



